Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first action on the merits.
Claim Objections
Claim 1 is objected to because of the following informalities: 
  Regarding Claim 1, lines 7-8, “…molded into a housing of the latch assembly…” should be changed to “…molded into the housing of the latch assembly…” to avoid antecedent basis issues since the housing of the latch assembly is already introduced in lines 2-3 of the claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Zeabari US20150361694A1.
Regarding Claim 1, Zeabari teaches: A vehicle latch system, comprising: a latch assembly (20); an electronic control unit (unnumbered feature comprising: 38,44) removably attached (P0028) to an exterior of a housing (30) of the latch assembly, the electronic control unit having a printed circuit board assembly (38) secured into a housing (44) of the electronic control unit, wherein the printed circuit board assembly is connected with a first pair of terminals (Fig 4, pair of upper left terminals 60 that go to component 32) molded into the housing of the electronic control unit (P0034), wherein the first pair of terminals are configured to have an interference fit with a second pair of terminals (Figs 3 and 4, free ends of terminals 60 end in flat plugs, demonstrated in Fig 4 by free ends of other terminals 60 not connected to any components, that connect to other latch components which would be via contact with a second pair of terminals on the latch components side, this can be seen in Fig 3 with unlabeled terminals 60 going from pcb 38 to components in the latch housing. These connections would also be an interference fit as the free ends of 60 would plug/slide into receptacles of said latch components) molded into a housing (P0034-36, the second pair of terminals being connections in the receptacles of the latch components, would therefore be molded into the housing of the latch assembly itself) of the latch assembly when the electronic control unit is secured to the latch assembly (P0029, the latch housing 30 is coupled to the housing of the ECU 44). Zeabari is silent on the pcb being inserted into the housing of the electronic control unit and being press fit into electrical communication with the first pair of terminals. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have done so since it is known in the art to push pins/connectors/terminals into a pcb and then apply solder to the pins/connectors/terminals resulting in electrical communication with the pcb (In Zeabari, P0035, the first terminals 60 are molded into the ECU housing 44 and the pcb 38 would be inserted into the housing after the molding was finished, thereby pressing the pcb 38 into the terminals 60 and achieving a press fit for electrical communication).
Regarding Claim 2, Zeabari teaches: The vehicle latch system as in claim 1, wherein the second pair of terminals are electrically coupled to a motor (32a) of the latch assembly (Fig 4, P0033-34, first terminals 60 connect to the motor 32a, the connection being with second pair of terminals on the motor).
Regarding Claim 3, Zeabari teaches: Regarding Claim 3, Zeabari teaches: The vehicle latch system as in claim 1, wherein the printed circuit board assembly includes a cover portion (Fig 6, unnumbered feature comprising: 56, 58) that is secured to an opening of the housing of the electronic control unit (Fig 6, cover portion covers opening ranging from 32 on the left to 57 on the right). 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zeabari US20150361694A1, further in view of Vasquez US 20150233152 A1.
Regarding Claim 4, Zeabari teaches: The vehicle latch system as in claim 3. Zeabari is silent to the cover material. Vasquez teaches that it is known in the art to make latch system components out of plastic (Vasquez: P0012). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zeabari with the teachings of Vasquez to make the cover of the electronics control unit housing be plastic, resulting in a cover portion that is easily molded thereby increasing ease of manufacture of the vehicle latch system. 
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Zeabari US20150361694A1, further in view of Cumbo WO 2015044323 A1.
Regarding Claim 5, Zeabari teaches: The vehicle latch system as in claim 1. Zeabari does not teach: wherein the printed circuit board assembly has an integral source of power. Cumbo teaches that it is known in the art for the pcb (Cumbo: 34) to have an integral source of power (Cumbo: 40; P0027). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teacxhings of Zeabari with the teachings of Cumbo to have the pcb include an onboard source of power as taught by Cumbo, resulting in a pcb that can continue to run even if the main vehicle power is unavailable (P0027), thereby creating a more reliable vehicle latch system.
Regarding Claim 6, Zeabari, in view of Cumbo, teaches: The vehicle latch system as in claim 5, wherein the integral source of power is a capacitor (Cumbo: P0027).
Regarding Claim 7, Zeabari, in view of Cumbo, teaches: The vehicle latch system as in claim 6, wherein the cylindrical capacitor is oriented vertically with respect to the printed circuit board assembly such that the diameter of the cylindrical capacitor is parallel to the printed circuit board (Cumbo: Fig 3) While Zeabari, in view of Cumbo, des not explicitly teach a capacitor that is horizontal with respect to the PCB, the orientation of the capacitor does not affect its function in any way and is an obvious matter of design choice. Furthermore, capacitors come with pins/legs/connectors for insertion into a PCB that are flexible enough so that they are able to be bent once inserted into the PCB allowing for any orientation with respect to the PCB.  This simple rearrangement of parts does not add patentable significance and does not constitute a new or novel idea. Therefore it would be obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zeabari, in view of Cumbo, to have the cylindrical capacitors mounted horizontally with respect to the printed circuit board, such that the diameter of the capacitor is perpendicular to the printed circuit board and the height is parallel to the printed circuit board since it has been held that a rearrangement of parts, in this case making the cylindrical capacitors in Cumbo horizontal with respect to the PCB, does not make an invention patentably distinct, support for this is found in In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975), see MPEP 2144.04 Section IV C. 
Regarding Claim 8, Zeabari, in view of Cumbo, teaches: The vehicle latch system as in claim 7, wherein a cover portion (Cumbo: 30) of the electronic control unit has a housing portion (Fig 3, 52) for the capacitor to be secured to.
Claims 9-10, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zeabari US20150361694A1, further in view of Buedding US 20040135378 A1.
Regarding Claim 9, Zeabari teaches: The vehicle latch system as in claim 1, further comprising a communication system (Zeabari: 34, P0027) between latch components of the latch assembly and contactless sensors (Zeabari: 32f, 36) located on the printed circuit board assembly (Zeabari: P0027). Zeabari does not teach: that the sensors are Hall-effect sensors. Buedding teaches that it is known in the art to use hall effect sensors (Buedding: 18,19) to sense movement of latch components (Buedding: P0015). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zeabari with the teachings of Buedding to include Hall effect sensors for monitoring other latch components, resulting in reliable detection of movement, thereby increasing the reliability of the control system of the vehicle latch system.
Regarding Claim 10, Zeabari, in view of Buedding, teaches: The vehicle latch system as in claim 9, wherein the latch components are a first lever (Zeabari: 32c) pivotally mounted to a back plate (Zeabari: Fig 3, the backplate of 32 that every latch component is mounted on) for rotation about a first axis (Fig 3, axis that 32e is mounted on) and a second lever (Zeabari: 32e) is pivotally mounted to the back plate for rotation about a second axis (axis that 32c is mounted on, not shown), the first axis being at a different location than the second axis (Fig 3, second axis is not shown but it is clear from Fig 3 that the second axis that 32c is mounted on is different from the first axis that 32e is mounted on).
Regarding Claim 20, Zeabari in view of Buedding, teaches: a plurality of metal traces (Zeabari: Fig 4, lower row of traces 60) molded into (Zeabari: P0034, traces 60 are molded through wall 57 of the housing 44, and are therefore molded through other walls of the latch assembly 20) a cover (Zeabari: Fig 2, bottom side dashed line of 30,  traces 60 can be seen molded through 44 as well as through bottom side dashed line of 30) of the housing (Zeabari: 30), and detecting a magnetic field of a magnet (Buedding: 20) located on a component (Buedding: 6) of the latch assembly (Buedding: Fig 1) via a Hall-effect sensor (Buedding: 18,19) located on a pcb (Zeabari: P0031) with one of the plurality of traces (Zeabari: Fig 4, traces 60 are alos located on pcb 38 as the component moves within the latch assembly (Buedding: P0038) Zeabari, in view of Buedding, does not explicitly teach a method of communicating a location of a component of a latch assembly to an electronic control unit secured to an exterior of a housing of the latch assembly, comprising: molding a plurality of metal traces into a cover of the housing of the latch assembly; securing the electronic control unit secured to the exterior of the housing; and detecting a magnetic field of a magnet located on a component of the latch assembly via a Hall-effect sensor located on a printed circuit board assembly of the electronic control unit with one of the plurality of traces as the component moves within the latch assembly. However, given the structure  above (per rejection of Claims 1, 9, 20, and 20) it would have been obvious to perform this method
Allowable Subject Matter
Claims 11-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 11, none of the prior art discloses or renders obvious a vehicle latch system having the combination of features recited in claim 11. The closest prior arts of record, the combination of Zeabari US2015361694A1 and Buedding US 20040135378 A1, teaches a vehicle latch system having much of the claimed structure but fails to teach: the plurality of metal traces transferring a magnetic field of a magnet located on the first lever to the Hall-effect sensors located on the printed circuit board assembly and a magnetic field of a magnet located on the second lever as the first lever pivots about the first axis and the second lever pivots about the second axis. 
Regarding Claims 12-18, these are objected to due to their dependency upon claim 11
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Lappoehn US 20190296466 A1 teaches a PCB press fit into electrical communication with a first pair of terminals molded into a housing
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER F CALLAHAN whose telephone number is (571)272-5847. The examiner can normally be reached Mon through Thur 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C./Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675